50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Jacinto Gonzalez ARANDA, Appellant.
No. 94-3634.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 3, 1995.Filed:  Mar. 21, 1995.

Before BOWMAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Jacinto Gonzalez Aranda pleaded guilty to conspiracy to distribute methamphetamine and possession with intent to distribute methamphetamine.  The guideline sentencing range for Aranda's crimes was 235 to 293 months.  Upon motion of the government, the District Court departed downward from the guideline range as a result of Aranda's substantial assistance and sentenced Aranda to imprisonment for 141 months on each of the two counts of conviction, with the sentences to run concurrently.  Aranda appeals.


2
After Aranda filed his notice of appeal, his appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738


3
(1967). We allowed counsel to withdraw and granted Aranda until January 19, 1995 to file a pro se brief.  He has not filed a brief, nor has he requested additional time to do so.  We have reviewed the record in this case and find no non-frivolous issues for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).


4
Accordingly, the appeal is dismissed as frivolous and entirely without merit.  See 8th Cir.  R. 47A(a).